Citation Nr: 0815582	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to February 
1992.  Service in Southwest Asia during the Gulf War is 
indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in December 2007.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that 
various stressful events during his Gulf War service, some of 
which are discussed in greater detail below, led to PTSD.  He 
also claims that his tinnitus is the result of his military 
service.  Before the Board can properly adjudicate these 
clams, however, additional development is required.

Reasons for remand

Stressor verification

The medical evidence of record includes an August 1999 VA 
treatment record reflecting a diagnosis of combat related 
PTSD.  The veteran's service personnel records indicate that 
he served in Saudi Arabia from February 16, 1991, to March 
13, 1991, with Company A, 2nd Battalion, 15th Infantry.  The 
veteran contends that while serving with this unit in Saudi 
Arabia he witnessed several SCUD missile attacks, 
particularly while stationed in Riyadh and at King Khalid 
Military City.  See PTSD questionnaire received in January 
2005; Board Hearing Tr. at 8-9.  At his Board hearing, the 
veteran testified that he was close enough to see several of 
these explosions and feel the concussion from the blasts.  
See Board Hearing Tr. at 8.  He also indicated that on one 
occasion a Patriot missile intercepted a SCUD relatively 
close to his position.  Id.  

The RO has not attempted to verify these stressors through 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly known as the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  
Because the claims file contains specific information 
regarding the veteran's SCUD missile attack stressors 
(including a date range of less than one month, unit 
information down to the company level, and specific 
locations), on remand stressor verification attempts should 
be undertaken through the JRSSC.  

Manlincon considerations

The June 2002 rating decision on appeal also denied the 
veteran service connection for tinnitus.  In an August 2002 
statement, the veteran's representative indicated that the 
veteran contacted their office in regard to the June 2002 
decision that denied service connection for PTSD and tinnitus 
"to express disagreement and request reconsideration."  The 
RO has not, however, issued a Statement of the Case (SOC) 
with respect to the tinnitus issue.  The case must therefore 
be remanded so that a SOC regarding the issue of service 
connection for tinnitus can be issued.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) (holding that where a NOD is 
filed, but a SOC has not been issued, the Board must remand 
the claim for issuance of a SOC).

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary 
of the veteran's claimed stressors, 
specifically his account of SCUD missile 
attacks at King Khalid Military City and 
Riyadh, Saudi Arabia.  If deemed 
necessary, the veteran should be 
contacted and asked to provide more 
detail about his whereabouts and 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214, should 
be sent to JSRRC.  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
stressors regarding the aforementioned 
SCUD missile attacks on King Khalid 
Military City and Riyadh between February 
16, 1991 and March 13, 1991 and the 
presence of Company A, 2nd Battalion, 
15th Infantry at those locations during 
this time.

2.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the veteran's service-
connection claim for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case and given reasonable opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if otherwise in order.

3.  After completing any action deemed 
necessary, issue a Statement of the Case 
as to the issue of entitlement to service 
connection for tinnitus.  The veteran 
should be advised of his appeal rights.  
If an appeal is perfected, the case 
should be returned to the Board, if 
otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

